Citation Nr: 0432753	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seronegative spondyloarthropathy, Reiter's Syndrome (also 
claimed as pain in the joints and fibrosis in multiple joint 
due to Agent Orange exposure).

2.  Entitlement to an increased evaluation for residuals of 
prostate cancer, status post-radical perineal proctectomy, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
August 1953 and from March 1966 to November 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id. 

Review of the claims folders fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The evidence reveals that the veteran is service connected 
for residuals of prostate cancer.  This disorder is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Codes 7528, 7529 (2004).

Renal dysfunction with constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101 will be 
rated 60 percent.  Renal dysfunction with persistent and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
will be rated 80 percent.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decease function of kidney or other organ systems, 
especially cardiovascular will be rated 100 percent. 

The veteran is currently rated as 60 percent disabling under 
voiding dysfunction, which is the maximum rating available 
pursuant to 38 C.F.R. § 4.115a.  The recent November 2003 VA 
examination report does not specifically address whether the 
veteran experiences renal dysfunction.  Therefore, the Board 
finds that an examination is necessary in order to determine 
whether a rating in excess of 60 percent is warranted for 
renal dysfunction.

With respect to the claim for reopening the issue of service 
connection for seronegative spondyloarthropathy, Reiter's 
Syndrome (also claimed as pain in the joints and fibrosis in 
multiple joint due to Agent Orange exposure), the record 
contains a handwritten, partially-legible statement from a VA 
physician (hereinafter, "Dr. FBV"), dated in April 1995, in 
which Dr. FBV advised the veteran that if he (the veteran) 
could show that he had prostatitis in Vietnam, it could be 
reasonable to assume that his arthritis was Reiter's 
Syndrome, post-Chlamydia type, and that he should then be 
service-connected.  The record also shows that the veteran 
was to have an examination by Dr. FBV at the VA Medical 
Center in Tampa, Florida on May 3, 1995.  The report of this 
examination is not of record, however.  The Board is of the 
opinion that Dr. FBV's statement of April 1995 should be read 
in conjunction with the report of the examination he 
reportedly conducted in May 1995 (approximately 3 weeks after 
said statement) when evaluating whether or not to reopen the 
veteran's claim for service connection.  An attempt should be 
made to obtain this evidence, as well as any other evidence 
identified by the veteran, if it is available.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the appellant 
and his representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims, and of what 
information or evidence the appellant 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow an 
appropriate period of time for response.  

?	The RO should attempt to locate and 
associate with the veteran's claims 
folders the report of the VA medical 
examination by Dr. FBV of May 3, 
1995, if available.  (Dr. FBV's 
handwritten note is located in 
Volume II of III and is marked with 
a large white tab located on the 
right-hand side of the claims folder 
when opened, which reads "Dr. FBV 
4/95).

?	When the requested information and 
any necessary authorization are 
received, the RO should obtain a 
copy of all indicated records.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the residuals of his prostate 
cancer, specifically whether he meets the 
criteria for a rating in excess of 60 
percent for renal dysfunction.  The 
examiner should provide diagnoses of all 
residuals of the veteran's prostate 
cancer.  The examination report should 
include responses to the following 
medical questions:

a.  Does the veteran have renal 
dysfunction requiring regular 
dialysis, or precluding more than 
sedentary activity from one of the 
following: persistent edema and 
albuminuria; or, BUN more than 80 
mg%; or, creatinine more than 8 mg%; 
or, markedly decease function of 
kidney or other organ systems, 
especially cardiovascular?

b.  Does the veteran have local 
recurrence or metastasis of his 
prostate cancer?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folders and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the veteran's medical history.

3.  The RO should then re-adjudicate the 
veteran's claim to reopen the issue for 
service connection for seronegative 
spondyloarthropathy, Reiter's Syndrome 
(also claimed as pain in the joints and 
fibrosis in multiple joint due to Agent 
Orange exposure), and whether it is due 
to the service-connected residuals of 
prostate cancer; as well as his claim for 
a rating in excess of 60 percent for his 
service-connected prostate cancer, to 
include the question of whether an 
increased rating is warranted, with 
particular consideration given to the 
provisions of 38 C.F.R. §§ 4.115a and 
4.115b, (Diagnostic Codes 7528-7527) 
(2004).  In the event that the claims are 
not resolved to the satisfaction of the 
appellant, he should be furnished a 
supplemental statement of the case 
explaining the basis for each decision.  
The appellant must be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


